DETAILED NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 5,547,506) in view of Santra et al. (US 2010/0212892).
Claim 1. A method of preparing a cement comprising: 
(a) defining engineering parameters of a proposed cement slurry, wherein the engineering parameters comprise at least a density requirement, a compressive strength requirement, and a storage time requirement; 
(b) selecting at least a cement and mass fraction thereof, at least one supplementary cementitious material and mass fraction thereof, and a water and mass fraction thereof, such that a cement slurry formed from the cement, the at least one supplementary cementitious material, and the water meet or exceed the density requirement; 
(c) calculating a compressive strength of the cement slurry; 
comparing the compressive strength of the cement slurry to the compressive strength requirement and either repeating steps (b)-(d) if the compressive strength does not meet or exceed the compressive strength requirement or performing step (e) if the compressive strength meets or exceeds the compressive strength requirement; 
(e) calculating a storage time of the cement slurry; 
(f) comparing the storage time to the storage time requirement and repeating steps (b)-(f) if the storage time does not meet or exceed the storage time requirement, or performing step (g) if the compressive strength meets or exceeds the required compressive strength; and 
(g) preparing the cement slurry.
Rae discloses a storable, hydraulically-active cementitious slurry made and used to cement within subterranean formations for oil and gas wells (Abstract), wherein the cementitious slurry can be stored until activated when needed for cementing, activated, pumped into the subterranean formation, and allowed to set (Col. 2, lines 41-64).  Rae discloses that the storable slurry comprises a hydraulically-active cementitious material; an effective amount of a set retarder to allow the storage of the slurry with a minimal change of the slurry's set characteristics after activation; a suspending agent for maintaining the slurry with minimal separation of the cementitious material; an effective amount of water to form a pumpable slurry; and optionally, a dispersant to maintain the fluidity of the mix (Col. 2, lines 40-54), wherein the concentration of each component may be adjusted to achieve the desired storage time (Col. 3, line 38 – Col. 5, line 59).  Rae further discloses that the density of the slurry may be measured and adjusted to the desired density for a particular cementing application (Col. 2, line 65 – Col. 3, line 2; Col. 6, lines 56-57; Col. 7, lines 1-9), wherein once set, the storable slurry achieves a normal level of compressive strength (Col. 7, lines 10-11).  
Rae does not explicitly disclose iterations of measuring / calculating the cement slurry components as instantly claimed in method steps: (c) – (f).  However, Santra  teaches a method of 
 Claim 2. Rae in view of Santra teach The method of claim 1.  Rae further discloses wherein the cement is selected from the group consisting of Portland cements, pozzolana cements, gypsum cements, high alumina content cements, silica cements, and combinations thereof (Col. 3, lines 15-65).  
Claim 3. Rae in view of Santra teach The method of claim 1.  Rae further discloses wherein the at least one supplementary cementitious material is selected from the group consisting of fly ash, blast furnace slag, silica fume, pozzolans, kiln dust, clays, and combinations thereof (Col. 3, lines 15-65).  
Claim 7. Rae in view of Santra teach The method of claim 1.  Rae further discloses wherein step (f) further comprises selecting a cement retarder if the storage time requirement does not meet or exceed the storage time requirement, the selecting a cement retarder comprising: (1) selecting at least a cement retarder and mass fraction thereof; (2) calculating a storage time of a cement slurry comprising the cement and mass fraction thereof, the at least one supplementary cementitious material and mass fraction thereof, the water and mass fraction thereof, and the cement retarder and mass fraction thereof; (3) comparing the storage time to the storage time requirement and repeating steps (1)-(3) if the storage time does not meet or exceed the storage time requirement (Col. 4, line 66 – Col. 5, line 34; Col. 6, lines 3-13).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 5,547,506) in view of Santra et al. (US 2010/0212892), further in view of Morgan et al. (WO 2018/156123 A1).
Claim 4. Rae in view of Santra teach The method of claim 1.  Regarding the limitation: wherein the engineering parameters further comprise wellbore temperature, a lime to silica ratio requirement, and wherein the step of selecting a cement and mass fraction thereof and at least one supplementary cementitious material and mass fraction thereof comprises: 
selecting a first cement based at least in part on the wellbore temperature and a cement reactivity trend, wherein the cement reactivity trend comprises a correlation of cement reactivity with temperature; 422020-IPM-104019U1 US 1560-117600 
selecting at least a first supplementary cementitious material based at least in part on wellbore temperature, supplementary cementitious material reactivity, temperature sensitivity of reactivity, and water requirement of supplementary cementitious material; and 
calculating a silica content and a lime content for each of the first cement and the at least the first supplementary cementitious material and determining an additional amount of lime required to meet the lime to silica ratio requirement, 
Rae discloses that the cementitious material(s) are selected based on how the materials react with water and set at room temperature unless modified (Col. 3, lines 56-65) as well as the slurry’s a lime to silica ratio requirement, but Rae does disclose that the cementitious material(s) may comprise fly ash.  However, Morgan teaches a method of generating a wellbore treatment fluid, such as a cement slurry ([0009] – [0012]; [0094] – [0096]), the method comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5).  Morgan further teaches that the cement slurry may comprise Class C fly ash, which contains silica and lime ([0021]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the fly ash components in Rae, such as lime and silica, as taught by Morgan, in order to induce a cementitious reaction such that the cement composition forms a hardened mass upon mixing with water.

Claims 5-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 5,547,506) in view of Santra et al. (US 2010/0212892), further in view of Morgan et al. (WO 2018/156123 A1), and further in view of Parsons et al. (US 2017/0096874).
Claims 5-6 and 8-9. Rae discloses that changes in thickening time of the activated hydraulic cement slurries, even after prolonged storage of the nonactivated slurry, are not excessive and such changes are readily determined and controlled using techniques known in the art (Col. 5, line 65 – Col. 6, line 2; Col. 6, lines 30-49).  Rae further discloses wherein the cementitious slurry can be stored until activated when needed for cementing, activated, pumped into the subterranean formation, and allowed to set (Col. 2, lines 41-64), wherein activation (Col. 6, lines 3-29).  However, Rae does not explicitly disclose the thickening time model as claimed requiring activation energy.  Parsons teaches designing a 
Claims 10-20. These claims are substantively similar to Claims 1-9.  Therefore, the Examiner applies the rejection(s) and rationale(s), above, to Claims 10-20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Padgett et al. (US 5,570,743); Kaushik et al. (US 2017/0364607).
Padgett discloses a slurrying process comprising a combination of at least three separate streams of different essential materials for producing cementitious slurries (Abstract; Figs. 1-3), wherein the process includes a liquid stream such as fresh water, seawater, brine and liquid hydrocarbons; a dry stream comprising at least one cementitious material (e.g., cement); and a third stream containing an additive such as retarders and/or accelerators (Col. 2, lines 6-14; Col. 6, line 59 – Col. 7, line 13; Col. 7, line 53 – Col. 8, line 41).  Padgett discloses designing the cementitious slurries by measuring and optimizing design parameters including flow rates of the essential materials to achieve defining characteristics, such as density, thickening time, compressive strength, etc. (Figs. 4-6; Col. 1, lines 46-65; Col. 7, lines 15-29; Col. 8, lines 59-67; Table 2).
Kaushik discloses a method of designing a composition, such as a cement slurry (Abstract; [0012]; [0022]), using a statistical analytic model based on composition parameters to 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674